Administrative Offices 580 Walnut Street Cincinnati, Ohio 45202 Tel: 1-513-369-5000 INSURED COPY234-64-64 - 00 INVESTMENT COMPANY BOND GREAT AMERICAN INSURANCE COMPANY (A Stock Insurance Company, Herein Called the Underwriter) DECLARATIONS Bond No. 234-64-64 - 00 Item 1.Name of Insured (herein called Insured): Principal Address: Genworth Financial Asset Management Funds 2300 Contra Costa Blvd., Suite 600 Pleasant Hill, CA 94523 Item 2.Bond Period from 12:01 a.m. 12/04/2009 to 12:01 a.m. 12/18/2010 the effective date of the termination or cancellation of this bond, standard time at the Principal Address as to each of said dates. Item 3.Limit of Liability - Subject to Sections 9, 10 and 12 hereof, Amount applicable to Limit of Liability Deductible Insuring Agreement (A)-FIDELITY $1,000,000 $10,000 Insuring Agreement (B)-ON PREMISES $1,000,000 $10,000 Insuring Agreement (C)-IN TRANSIT $1,000,000 $10,000 Insuring Agreement (D)-FORGERY OR ALTERATION $1,000,000 $10,000 Insuring Agreement (E)-SECURITIES $1,000,000 $10,000 Insuring Agreement (F)-COUNTERFEIT CURRENCY $1,000,000 $10,000 Insuring Agreement (G)-STOP PAYMENT $ 100,000 $ 5,000 Insuring Agreement (H)-UNCOLLECTIBLE ITEMS OF DEPOSIT $ 100,000 $ 5,000 Insuring Agreement (I)-AUDIT EXPENSE $ 100,000 $ 5,000 Insuring Agreement (J)-TELEFACSIMILE TRANSMISSIONS $1,000,000 $10,000 Insuring Agreement (K)-UNAUTHORIZED SIGNATURES $ 100,000 $ 5,000 Optional Insuring Agreements and Coverages Insuring Agreement (L)-COMPUTER SYSTEMS $1,000,000 $10,000 Insuring Agreement (M)-AUTOMATED PHONE SYSTEMS Not Covered N/A If "Not Covered" is inserted above opposite any specified Insuring Agreement or Coverage, such Insuring Agreement or Coverage and any other reference thereto in this bond shall be deemed to be deleted therefrom. Item 4. Offices or Premises Covered-Offices acquired or established subsequent to the effective date of this bond are covered according to the terms of General Agreement A. All the Insured's offices or premises in existence at the time this bond becomes effective are covered under this bond except the offices or premises located as follows:N/A Item 5. The liability of the Underwriter is subject to the terms of the following riders attached hereto: Riders No.1,2,3,4,5 and 6 Item 6. The Insured by the acceptance of this bond gives to the Underwriter terminating or cancelling prior bond(s) or policy(ies) No.(s) N/A such termination or cancellation to be effective as of the time this bond becomes effective. By: Administrative Offices 580 Walnut Street Cincinnati, Ohio 45202 Tel: 1-513-369-5000 INSURED COPY234-64-64 - 00 INVESTMENT
